OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Appellant pled no contest to the misdemeanor offense of driving while intoxicated. Article 6701Í-1, V.A.C.S. This conviction was affirmed by the Houston Court of Appeals [Fourteenth District] in a published opinion. Highwarden v. State, 846 S.W.2d 479 (Tex.App.—Houston [14th Dist.1993]).
We granted discretionary review to determine whether the Court of Appeals erred in holding 1) the trial court did not err in denying appellant’s motion to suppress on the grounds appellant failed to produce sufficient evidence she was arrested without a warrant; 2) this Court’s decision in Heitman v. State, 815 S.W.2d 681 (Tex.Cr.App.1991), has no bearing on matters of procedure in search and seizure claims; 3) the arresting officer’s conclusion, absent proof of his training and experience, that appellant failed unspecified field sobriety tests, provided the trial court with a sufficient basis for concluding probable cause existed for the appellant’s warrantless arrest; and 4) the arresting officer’s conclusion, absent radar calibration, that appellant was speeding provided the trial court with a sufficient basis for concluding reasonable suspicion existed for appellant’s initial detention.
After thoroughly reviewing the record, we find appellant’s petition to be improvidently granted. This decision does not constitute an endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
Accordingly, appellant’s petition is dismissed.
CLINTON, MILLER and MALONEY, JJ., dissent.